Citation Nr: 0933728	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1945 to June 
1965.  The Veteran died in July 2002.  The appellant is his 
surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for the 
cause of the Veteran's death because evidence submitted was 
not new and material.

Of note, after the RO issued the rating decision on appeal, 
the appellant submitted a timely Notice of Disagreement in 
March 2007.  The RO subsequently issued a statement of the 
case (SOC) in December 2007 and concluded that the appellant 
did submit new and material evidence, but denied the claim 
for service connection for the cause of the Veteran's death 
on the merits.

The matter was scheduled for a Travel Board hearing in 
September 2008.  The appellant failed to appear for the 
hearing, and no request to reschedule or other correspondence 
relating to a hearing has been received.  Therefore, the 
Board has concluded that the appellant has waived her right 
to a hearing.


FINDINGS OF FACT

1.  The appellant's claim was denied in a November 2005 Board 
decision.

2.  Evidence received since the November 2005 Board decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
appellant's claim and raises a reasonable possibility of 
substantiating the claim.

3.  At the time of the Veteran's death, service connection 
was established for residuals, myocardial infarction with 
hypertensive heart disease, chronic nephritis, and 
calcification of the aorta with a 30 percent rating; chronic 
bronchitis with emphysema with a 30 percent rating; and 
bilateral inguinal hernia, with a 0 percent (noncompensable) 
rating.

4.  An amended certificate of death reflects that the Veteran 
died at the age of 77 in July 2002 of liver failure, due to 
chronic obstructive pulmonary disorder (COPD), due to 
coronary artery disease.

5.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The November 2005 Board decision that denied service 
connection for the cause of the Veteran's death is final. 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.

The Board has considered this legislation.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Concerning the instant matter, given the favorable action 
taken below regarding the appellant's application to reopen 
her claim and the underlying claim for service connection for 
the cause of the Veteran's death, the Board finds that 
further discussion of VCAA is not required.  As the appellant 
appeal is being granted, any error in the duties to notify 
her of the evidence necessary to substantiate her claim and 
to assist her in the development of her claim are harmless.  
  
Claim to Reopen

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2008).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim. Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the added evidence is presumed 
credible unless is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

To establish entitlement to DIC based on service connection 
for the cause of death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. § 
3.312(b).  For a service-connected disability to constitute a 
contributory cause it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).

Service connection for the cause of the Veteran's death was 
denied by the Board in a November 2005 decision as the 
evidence did not show that the Veteran's death was related to 
a service connected disability.  Evidence of record at the 
time of his death, included service treatment records, 
postservice private and VA treatment records, and a June 2005 
VA medical opinion.  At the time of his death, he was service 
connected for myocardial infarction with hypertensive heart 
disease and chronic nephritis, bilateral inguinal hernia, and 
chronic bronchitis with emphysema.  Service connection was 
denied as the evidence, to include the June 2005 VA medical 
opinion did not show that the Veteran's death resulted from 
service or a service connected disability. 

The record does not reflect that the appellant appealed the 
November 2005 Board decision to the Court of Appeals for 
Veterans Claims.  Thus, the November 2005 Board decision 
became final as the claim was denied on appellate review.  
See 38 C.F.R. § 20.1100.  

The appellant filed a claim to reopen her previously 
disallowed claim in January 2006.  Thereafter, the RO issued 
a March 2007 decision denied reopening the appellant's claim 
for service connection for the cause of the Veteran's death.  
Although the RO subsequently reopened the claim and has 
adjudicated the issue of entitlement to service connection on 
the merits in a December 2007 SOC, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence of record was insufficient to establish a nexus 
between the Veteran's service-connected disabilities and the 
cause of his death.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of a January 2007 medical opinion from Dr. D.K., who treated 
the Veteran for end of life care.  The opinion stated that it 
was medically possible that the Veteran's death may have been 
contributed to by his service-connected conditions of an old 
myocardial infarction, coronary artery disease, and chronic 
bronchitis, as well as his liver cirrhosis, which was not 
service-connected.

In addition, in August 2008, the appellant submitted an 
amended death certificate.  At the time of the Board's 
November 2005 decision, the death certificate of record 
stated that the Veteran died of liver failure.  The amended 
death certificate submitted by the appellant stated that the 
Veteran died of liver failure, due to COPD, due to coronary 
artery disease.  The amendments, made by Dr. D.K., were 
notarized and properly recorded.

The Board finds that the evidence received since the last 
final decision is new and material.  The evidence raises a 
reasonable possibility of substantiating the appellant's 
claim because it goes to a previously unestablished fact of 
whether the Veteran's cause of death was related to his 
service.

The Board has determined that new and material evidence has 
been submitted, therefore it is necessary to consider whether 
the appellant would be prejudiced by the Board proceeding to 
a decision on the merits.  As discussed below, however, the 
Board has determined that service connection for the cause of 
the Veteran's death is warranted, and there is no prejudice 
to the appellant in proceeding on the merits.


Service connection for the cause of the Veteran's death

In order for service connection for the cause of the 
Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

The Veteran died in July 2002.  Per the amended death 
certificate, the immediate cause of death was liver failure, 
due to COPD, due to coronary artery disease.  At the time of 
the Veteran's death, service connection was established for 
residuals, myocardial infarction with hypertensive heart 
disease, chronic nephritis, and calcification of the aorta 
with a 30 percent rating; chronic bronchitis with emphysema 
with a 30 percent rating; and bilateral inguinal hernia, 
rated as noncompensable.  Two of the Veteran's service-
connected disabilities were listed on his death certificate 
as leading to his death.  These findings are supported by VA 
and private treatment records dated March 2002 through July 
2002 which indicate the Veteran was treated for respiratory 
distress, pneumonia and congestive heart failure in the weeks 
leading up to his death.  The appellant also testified at an 
RO hearing in October 2004.  She stated that the Veteran was 
treated with oxygen for two months prior to his 
hospitalization, and that upon admission, he was initially 
examined for shortness of breath and elevated blood pressure.  
Of note, she also stated that she had never before seen the 
doctor who pronounced the Veteran's death. 

A VA opinion was obtained in June 2005.  The examiner 
reviewed the claims file and the records therein and 
concluded that the Veteran's service-connected disabilities 
did not contribute substantially or materially to the 
Veteran's death.  He stated that the Veteran's cardiac enzyme 
levels in June 2002 were within normal limits, indicating 
that he had no heart attack that contributed to his death.  
He further noted that the Veteran was treated for pneumonia, 
extubated, and discharged before subsequently being 
readmitted for confusion and lethargy and diagnosed with end-
stage liver disease.

In a January 2007 opinion, Dr. D.K., one of the Veteran's 
treating physicians, stated that it was medically possible 
that the Veteran's death from acute respiratory failure may 
have been contributed to by his service-connected conditions 
of residuals of a myocardial infarction and chronic 
bronchitis, as well as liver cirrhosis, which was not 
service-connected.

Based on the evidence of record, the Board finds that service 
connection for the Veteran's cause of death is warranted.  
The death certificate, as amended, lists two of the Veteran's 
service-connected conditions as causes of death.  This is 
supported by treatment records for the period preceding the 
Veteran's death, which show that the Veteran was treated for 
those conditions, particularly with respect to respiratory 
distress.  Although the VA opinion concluded that the 
Veteran's death was not related to his service-connected 
disabilities, that finding was based in part on review of the 
death certificate as originally drafted, listing only liver 
failure as a cause of death, and therefore less weight may be 
afforded to this opinion.  The Board notes that some 
evidentiary value can be assigned to the January 2007 opinion 
of Dr. D.K.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(finding that a medical opinion that stated "may" also 
implied "may not" and was therefore speculative).  However, 
the overall weight of the evidence, notably the amended death 
certificate, supports the appellant's claim that the 
Veteran's service-connected residuals, myocardial infarction 
with hypertensive heart disease, chronic nephritis and 
calcified aorta, and service-connected chronic bronchitis 
with emphysema, caused or contributed substantially or 
materially to his death.

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim for 
service connection for the Veteran's cause of death is 
reopened.

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


